UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


Ronald Satish Emrit,                           )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 20-379 (UNA)
                                               )
Federal Bureau of Investigation,               )
                                               )
                Defendant.                     )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the application and

dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)

(requiring the court to dismiss an action “at any time” it determines that subject matter

jurisdiction is wanting).

       “Federal courts are courts of limited jurisdiction.        They possess only that power

authorized by Constitution and statute,” and it is “presumed that a cause lies outside this limited

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations

omitted). Under the doctrine of sovereign immunity, the United States and its agencies may be

sued only upon consent, which must be clear and unequivocal. United States v. Mitchell, 445

U.S. 535, 538 (1980) (citation omitted).           A waiver of sovereign immunity “must be

unequivocally expressed in statutory text, and [it cannot] be implied.” Lane v. Pena, 518 U.S.

187, 192 (1996) (citations omitted). A party seeking relief in the district court must at least plead

facts that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead

such facts warrants dismissal of the action.


                                                   1
       Plaintiff, a resident of Sarasota, Florida, has sued the Federal Bureau of Investigation for

alleged tortious conduct and violations of the Constitution and federal laws. See Compl. ¶¶ 1-4.

For each claim, plaintiff alleges that the FBI racially profiled him “as an Arab, Middle Easterner,

or Muslim around 2001[.]” Id. ¶¶ 74, 78, 82, 84, 86, 91, 93, 97, 101. He also suggests that the

FBI targeted him for surveillance because he “had a Cuban fiance [sic] in 1999[.]” Id. Plaintiff

seeks $80,000 in monetary damages. Compl. at 32.

       Apart from the fact that this action comes well beyond the six-year statute of limitations

for suing the United States, 28 U.S.C. § 2401(a), Congress has not waived the federal

government’s immunity from lawsuits based on constitutional violations. Fed. Deposit Ins.

Corp. v. Meyer, 510 U.S. 471, 478 (1994). The Federal Tort Claims Act (“FTCA”), 28 U.S.C.

§§ 1346(b), 2671-80, waives the federal government’s immunity for certain personal injury

claims, and it is the only plausible basis for plaintiff’s claim for monetary damages. See id.

§ 2679 (the remedies under the FTCA are “exclusive”). But before proceeding in federal court,

the complainant must have first presented the claim “to the appropriate Federal agency” and

obtained a final written denial or allowed six months to pass without a final disposition. 28

U.S.C. § 2675(a). Under the law of this circuit, the presentment requirement is “jurisdictional.”

Simpkins v. District of Columbia Gov’t, 108 F.3d 366, 371 (D.C. Cir. 2007). Nothing in the

complaint suggests that plaintiff has pursued his administrative remedy under the FTCA.

Therefore, this case will be dismissed.      A separate Order accompanies this Memorandum

Opinion.


                                                     _________s/_____________
                                                     AMY BERMAN JACKSON
Date: April 6, 2020                                  United States District Judge




                                                2